Citation Nr: 0604346	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss prior to February 12, 2005. 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss beginning February 12, 2005. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2003 and 
August 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the July 2003 rating decision on appeal 
granted service connection for right ear hearing loss and 
assigned an initial noncompensable rating, effective November 
27, 1996.  Thereafter, the veteran appealed with respect to 
the propriety of the initially assigned rating.  During the 
course of such appeal, he was provided with a VA examination 
on February 12, 2005.  At such examination, the veteran was 
diagnosed with sensorineural hearing loss in the left ear and 
the examiner indicated that such may be related to his in-
service noise exposure.  Subsequently, a rating decision 
dated in July 2005 and issued in August 2005, granted service 
connection for left ear hearing loss and assigned an initial 
noncompensable rating for bilateral hearing loss, effective 
February 12, 2005.  In such decision, the veteran was 
notified that his evaluation of right ear hearing loss was 
closed out on February 12, 2005, the date which service 
connection was granted for left ear hearing loss.  Therefore, 
the Board finds that both issues stated on the first page of 
this decision are part of the same appeal and are properly 
before the Board.  Moreover, on a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the benefits sought on 
appeal has not been fully granted, and since the veteran did 
not withdraw his claims for compensable initial ratings for 
right ear and bilateral hearing loss, the matters remain 
before the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Prior to February 12, 2005, the veteran demonstrated 
Level II hearing in the right ear.

3.  Beginning February 12, 2005, the veteran demonstrated 
Level V hearing in the right ear and Level I hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
ear hearing loss prior to February 12, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100, and Tables VI, VII (2005).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss beginning February 12, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
4.86, Diagnostic Code 6100, and Tables VI, VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for right ear hearing loss 
in November 1996, prior to the enactment of the VCAA.  The 
initial decision issued in July 2003, after the enactment of 
the VCAA, granted service connection for right ear hearing 
loss and an initial noncompensable rating was assigned, 
effective November 27, 1996.  Thereafter, the veteran 
appealed with respect to the propriety of the initially 
assigned rating.  As indicated in the Introduction, a rating 
decision issued in August 2005 granted service connection for 
left ear hearing loss and assigned an initial noncompensable 
rating for bilateral hearing loss, effective February 12, 
2005.  In such decision, the veteran was notified that his 
evaluation of right ear hearing loss was closed out on 
February 12, 2005, the date which service connection was 
granted for left ear hearing loss.  The Board notes that 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  As such, in May 2003, prior to the 
initial decision on the claim, the veteran was provided with 
notice of the VCAA and what evidence is necessary to 
substantiate a service connection claim.  

The Board also notes that a June 2005 VCAA letter is of 
record.  Such indicates that the pending issue is entitlement 
to service connection for right ear hearing loss and notified 
the veteran only of the evidence necessary to substantiate a 
service connection.  Even so, the Board finds that such 
letter otherwise properly notified the veteran of VA's duties 
to notify and assist under the VCAA.

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the May 2003 VCAA 
letter of the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
such letter advised the veteran that the evidence must show 
that his right ear defective hearing existed from military 
service to the present time.  Pertinent to his initial rating 
claims, the March 2005 statement of the case provided the 
veteran of the regulations pertinent to evaluating hearing 
loss disabilities.  Also, the July 2003 rating decision, 
March 2003 statement of the case, July 2005 supplemental 
statement of the case, and August 2005 rating decision 
advised the veteran that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  

In addition, VA informed the veteran in the May 2003 and June 
2005 letters about the information and evidence that VA would 
seek to provide.  Specifically, in May 2003, the veteran was 
notified that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, to include 
medical records, employment records, and records from other 
Federal agencies.  The June 2005 letter further advised the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration (SSA).  He was also informed that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  The May 2003 and June 2005 letters further 
notified the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in May 
2003, VA notified the veteran that he should supply adequate 
identifying information for any records he wished VA to 
obtain and that it was still his responsibility to support 
his claim with appropriate evidence.  He was also requested 
to send a recent medical report showing findings, diagnosis, 
and treatment for right ear defective hearing as well as 
evidence showing that such existed from military service to 
the present time.  The veteran was supplied a list of the 
types of evidence that may support his claim.  The June 2005 
letter informed the veteran that he must provide enough 
information about his records so VA can request them from the 
appropriate person or facility and that it was his 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  Also, as indicated previously, both letters advised 
the veteran that VA would attempt to obtain private records 
if he completed and returned VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each provider.  

With respect to the fourth element of notice, the June 2005 
letter requested that the veteran inform VA if there is any 
other evidence or information that he believe would support 
his claim and, if such evidence or information was in his 
possession, to send it to VA.  In this regard, the Board 
notes that the veteran responded in a June 2005 statement and 
indicated that he had no other evidence to submit to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  As relevant, VA treatment records 
and private medical records pertinent to the veteran's claims 
are contained in the claims file and were reviewed by the RO 
and the Board in connection with the adjudication of the 
veteran's claims.  Moreover, he was provided with VA 
examinations in May 1996, August 1997, and February 2005 in 
order to adjudicate his claims.  VA has also assisted the 
veteran throughout the course of this appeal by providing him 
with a statement of the case in March 2005 and a supplemental 
statement of the case in July 2005, which informed him of the 
laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

A.	Entitlement to an Initial Compensable Rating for Right 
Ear Hearing Loss Prior to February 12, 2005

The veteran's right ear hearing loss has been assigned a 
noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005), from November 27, 1996, to 
February 12, 2005.  The veteran contends that his hearing 
disability is worse in severity than the initially assigned 
rating.  As such, he claims that he is entitled to a 
compensable rating for his right ear hearing loss. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  

A May 1996 VA audiological evaluation resulted in a diagnosis 
of right ear hearing characterized by a mild, slopping to 
severe, high frequency sensory neural hearing loss.  It was 
noted that the word recognition score in quiet is good.  At 
such evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
45
50

Pure tone thresholds averaged a 46-decibel loss in the right 
ear and the audiologist indicated that the veteran had 88 
percent discrimination in the right ear.  These audiometry 
test results equate to Level II hearing in the right ear, 
using Table VI.  38 C.F.R. § 4.85.  As the veteran is 
service-connected for hearing loss in the right ear only at 
the time of this examination, the left ear is assigned Level 
I hearing.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level II hearing in the right 
ear and Level I hearing in the left ear results in a 
noncompensable disability rating.  38 C.F.R. § 4.85.  

VA treatment records reflect that the veteran had an 
audiological evaluation in February 1997 and was diagnosed 
with mild to severe sensorineural hearing loss in the right 
ear.  

An August 1997 VA audiological evaluation resulted in a 
diagnosis of right ear hearing characterized by a mild to 
moderate sensorineural hearing loss in the 250 to 4000 Hertz 
range, sloping to a moderately severe to severe sensorineural 
hearing loss in the 6000 to 8000 Hertz range.  It was noted 
that the word recognition score in quiet is good.  At such 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
55
50
50

Pure tone thresholds averaged a 49-decibel loss in the right 
ear and the audiologist indicated that the veteran had 84 
percent discrimination in the right ear.  These audiometry 
test results equate to Level II hearing in the right ear, 
using Table VI.  38 C.F.R. § 4.85.  As the veteran is 
service-connected for hearing loss in the right ear only at 
the time of this examination, the left ear is assigned Level 
I hearing.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level II hearing in the right 
ear and Level I hearing in the left ear results in a 
noncompensable disability rating.  38 C.F.R. § 4.85.  

An April 2004 letter from Dr. Miner reflects that the veteran 
had unilateral sensorineural hearing loss and a Whisper 
Hearing Centers audiological evaluation from the same month 
shows a diagnosis of right ear moderate to severe 
sensorineural hearing loss.  

The Board finds that the requirements for an initial 
compensable rating for right ear hearing loss prior to 
February 12, 2005, are not met at any time during the appeal 
period based on the demonstrated levels of hearing 
impairment, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  There is no medical evidence of record indicating 
that the veteran experiences a higher level of hearing 
impairment.  In reaching this decision, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, because the preponderance of the evidence 
is against the veteran's claim for an initial compensable 
rating for right ear hearing loss prior to February 12, 2005, 
that doctrine is not applicable in this appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss Beginning February 12, 2005

The veteran's bilateral hearing loss has been assigned a 
noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005), beginning February 12, 2005.  
The veteran contends that his hearing disability is worse in 
severity than the initially assigned rating.  As such, he 
claims that he is entitled to a compensable rating for his 
bilateral hearing loss. 

A February 2005 VA audiological evaluation reveals that the 
examiner reviewed the claims file.  Such evaluation reflects 
diagnoses of mild sloping to profound gradually sloping 
sensorineural hearing loss in the right ear and mild to 
moderate after 1000 Hertz high frequency sensorineural left 
ear hearing loss.  At such evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
75
80
LEFT
10
15
35
45
50

Pure tone thresholds averaged a 57.5-decibel loss in the 
right ear and a 36.25-decibel loss in the left ear.  The 
audiologist indicated that the veteran had 73 percent 
discrimination in the right ear and 98 percent discrimination 
in the left ear.  The Board notes that the veteran 
demonstrated an exceptional pattern of hearing impairment in 
the right ear as the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz was 55 decibels or more.  38 C.F.R. § 4.86 
provides that the Roman numeral designation for such an 
exceptional pattern of hearing impairment may be drawn from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  As such, these audiometry test results equate to 
Level V hearing in the right ear and Level I hearing in the 
left ear, using Table VI.  38 C.F.R. § 4.85.  The Board notes 
that, when evaluating the veteran's right ear hearing loss 
under Table VIA, he would only be entitled to Level IV 
hearing.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level V hearing in the right 
ear and Level I hearing in the left ear warrants a 
noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board finds that the requirements for an initial 
compensable rating for bilateral hearing loss beginning 
February 12, 2005, are not met at any time during the appeal 
period based on the demonstrated levels of hearing 
impairment, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  There is no medical evidence of record indicating 
that the veteran experiences a higher level of hearing 
impairment.  In reaching this decision, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, because the preponderance of the evidence 
is against the veteran's claim for an initial compensable 
rating for bilateral hearing loss beginning February 12, 
2005, that doctrine is not applicable in this appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  In this 
case, the veteran has not indicated that he missed time from 
work or has been hospitalized due to his hearing loss.  
Rather, the medical evidence shows that the objective 
manifestations of the veteran's hearing loss are consistent 
with those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order at this time.  


ORDER

An initial compensable rating for right ear hearing loss 
prior to February 12, 2005, is denied. 

An initial compensable rating for bilateral hearing loss 
beginning February 12, 2005, is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


